Citation Nr: 1758255	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-28 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to May 16, 2013, and in excess of 70 percent thereafter for anxiety disorder.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board remanded the claim in May 2015 for additional development.


FINDINGS OF FACT

1.  Prior to May 16, 2013, the Veteran's anxiety disorder has been manifested by symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; reduced reliability, deficiencies in most areas.

2.  From May 16, 2013 to October 7, 2014, the Veteran's anxiety disorder has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  From October 7, 2014, the Veteran's anxiety disorder has been manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for anxiety disorder prior to May 16, 2013, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9413 (2017).

2.  The criteria for a rating in excess of 70 percent for anxiety disorder from May 16, 2013 to October 7, 2014 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, DC 9413 (2017).

3.  The criteria for a rating of 100 percent for anxiety disorder from October 7, 2014 are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, DC 9413 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran currently receives a 30 percent rating for his anxiety disorder from September 14, 2011 to May 16, 2013, and 70 percent thereafter.  He asserts that the currently assigned evaluation does not adequately reflect the severity of his disability.  Therefore, he seeks an increased rating for both periods.

The Veteran's anxiety disorder is currently rated under 38 C.F.R. § 4.130, DC 9413.  Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment, by words or a GAF score is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  See also 38 C.F.R. § 4.126(a).
Turning to the evidence of record, the Veteran received treatment at Albert Einstein Medical Center in May 2011.  Upon examination, the attending physician noted the Veteran was negative for a psychiatric symptomatology.

In a November 2011 Social Security Administration case analysis by Dr. R.G., no evidence in the extensive medical records of any psychiatric problems was found.  Dr. R.G. noted the Veteran complained of memory problems to his treating doctors; however, none of those doctors ever indicated in their notes that there was any indication of memory problems, and there was no treatment of any psychiatric issues.  

The Veteran was afforded a VA examination in November 2011.  Following an examination and review of the claims file, he was found not to meet the full diagnostic criteria for a PTSD diagnosis, but was diagnosed with anxiety disorder NOS with a GAF score of 65.  Symptoms recorded were anxiety and chronic sleep impairment.  The Veteran stated that he enjoyed every day of his life, being alive, and walking around, and that he attended to his self-care and hygiene.  He denied suicidal or homicidal ideation.  His thought process was logical and goal directed.  He admitted to feeling depressed sometimes, but not every day.  The examiner determined that the Veteran's mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

In a May 2013 private DBQ report, the Veteran was diagnosed with anxiety NOS.  Symptoms recorded included anxiety, depression, impairment of short and long-term memory, flattened affect, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, obsessive rituals hat interfere with routine activities, intermittent inability to perform activities of daily living, and neglect of personal appearance and hygiene.  Dr. H.G. opined that the Veteran's symptoms are debilitating to him, affecting his social life and his ability to meaningfully interact with others, including co-workers and supervisors.  Furthermore, Dr. H.G. noted that the Veteran cannot sustain the stress from a competitive work environment or be expected to engage in gainful activity.  His GAF score was 50.

On October 7, 2014, the Veteran was the victim of a physical assault by his son, which left him with a traumatic brain injury.  See February 2015 Philadelphia VAMC treatment note.  The Veteran now requires a health care aide to assist with activities of daily living, and two people to assist with bed mobility.  The Veteran resides in a long-term care facility with decreased functional activity and cognitive loss.  Furthermore, he is incontinent of bowel and bladder.  A psychological review notes decreased insight and strength impairment, irritability, agitation, and combative behavior is often exhibited.  Moreover, his attention and concentration is brief and ability to follow commands is poor.  A December 2016 treatment record notes dementia with agitation.

The Veteran was afforded another VA mental health examination in August 2016.  The examiner diagnosed the Veteran with unspecified anxiety disorder by history and a traumatic brain injury.  The examiner noted it was impossible to differentiate the symptoms between the two diagnoses due to the Veteran's inability to communicate effectively.  Symptoms attributable to the diagnoses included anxiety, impairment of short and long-term memory, flattened affect, gross impairment in thought processes or communication, disturbances of motivation or mood, difficulty adapting to stressful circumstances, memory loss for names of close relatives, own occupation or name, and chronic sleep impairment.  

Upon examination, the Veteran's thought processes were very confused.  His speech intelligibility was poor as his speech was frequently unintelligible.  His affect was flat.  His mood was confused to neutral and he reiterated that he did not know why he was there.  The Veteran nodded when asked if he heard voices or if he had any suicidal ideation.  His health care aide reported that the Veteran mostly stays in his room watching TV and needs to call his significant other two to three times per day to help him feel more at ease.  His aide reported believing that the Veteran can understand what others are saying but cannot effectively communicate back.  The examiner reported that a high level of confusion and inability to communicate might impair the Veteran's ability to manage VA affairs.  As such, the examiner determined that the Veteran's mental condition resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

A. Increased Rating Prior to May 16, 2013.

For the period prior to May 16, 2013, the Board finds that a disability rating in excess of 30 percent is not for application.  Rather, the Veteran's anxiety disorder more nearly approximated "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks" and is therefore adequately contemplated by the assigned 30 percent rating.

In this regard, prior to May 16, 2013, the medical evidence of record fails to demonstrate that the criteria set out in DC 9413, or any symptomatology of similar frequency, severity and duration necessary for the assignment of a 50 percent (or higher) rating, had been met.  Review of the November 2011 VA examination report, shows that the Veteran's anxiety disorder during this period has generally been characterized by symptoms of anxiety and chronic sleep impairment.  The Veteran was employed until May 2011, when he quit due to a heart bypass surgery.  The Veteran reported that he functioned well at the job, and got along with co-workers and customers.  See November 2011 VA examination.  With regard to social functioning, while the Veteran reported being occasionally depressed, he stated he had good familial relationships as well as regular contact with acquaintances and a supportive relationship with his girlfriend.  Id.  Moreover, the examiner found that his symptoms were not severe enough to interfere with occupational and social functioning.  In addition, a GAF score of 65 was provided.  As noted, a GAF score of 51 to 60 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM- IV.  The Board affords more probative value to this contemporaneous evidence demonstrative of mild symptomatology than to Dr. H.G.'s 2013 statement that a GAF score of 50 was warranted for this period.  Accordingly, a rating in excess of 30 percent is not warranted for the anxiety disorder for the period prior to May 16, 2013.

B. Staged Rating From May 16, 2013 to October 7, 2014.

For the period from May 16, 2013 to October 7, 2014, the Board finds that a rating in excess of 70 percent rating for the Veteran's anxiety disorder is not warranted.
The Board finds that, collectively, the above-described evidence, notably the May 2013 private DBQ, reflects that throughout the period under consideration, the Veteran's psychiatric symptoms primarily have included depression, anxiety, memory impairment, flattened affect, difficulty maintaining effective work and social relationships, difficulty adapting to stressful circumstances, intermittent inability to perform activities of daily living, and neglect of personal appearance and hygiene.  While the Veteran's demonstrated hygiene issues during this period, Dr. H.G indicated that the Veteran's presentation was reflective of no more than occupational and social impairment with deficiencies in most areas based on the severity, frequency, and duration of his symptoms, which is supported by his assigned GAF score.  

C. Rating in Excess of 70 percent Since October 7, 2014.

When resolving reasonable doubt in favor of the Veteran, the Board finds that for the period from October 7, 2014, the Veteran's anxiety disorder has more nearly approximated the criteria for a 100 percent rating.  Critically, the VA examiner noted it was impossible to differentiate the symptoms between the Veteran's anxiety disorder and traumatic brain injury due to the Veteran's inability to communicate effectively.  Thus, all symptomatology is attributed to the anxiety disorder.  

The medical evidence of record indicates that, since October 7, 2014, the date of the physical assault, the Veteran now requires a health care aide to assist with activities of daily living and resides in a long-term clinic.  Symptoms show ongoing mental health treatment with complaints of memory impairment, flattened affect, gross impairment in thought processes or communication, difficulty adapting to stressful circumstances, memory loss for names, and chronic sleep impairment.  His health care aide noted he often exhibits combative behavior.  The VA examiner noted a high level of confusion and inability to communicate.  See August 2016 VA examination.  Moreover, Philadelphia VA treatment records include psychological treatment for decreased functional activity and cognitive loss, decreased insight and strength impairment, irritability, and agitation.  Treatment records note the Veteran is incontinent of his bowel and bladder.  Finally, December 2016 treatment records note a diagnosis of dementia with agitation.  In summary, when affording all reasonable doubt in the Veteran's favor, a rating of 100 percent is warranted for the Veteran's service-connected anxiety disorder.  


ORDER

Prior to May 16, 2013, an initial rating in excess of 30 percent for an anxiety disorder is denied.

From May 16, 2013 to October 7, 2014, a rating in excess of 70 percent for anxiety disorder is denied.

From October 7, 2014, a 100 percent rating for anxiety disorder is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


